Citation Nr: 1609199	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-31 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected right (major) wrist disability (also claimed as nerve damage).

2.  Entitlement to service connection for syringomyelia with residuals, to include as secondary to the service connected right wrist disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1990 to January 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a December 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By the December 2007 rating action, the RO assigned a 10 percent disability rating to the service-connected right wrist disability, effective March 7 2002--the date of a VA treatment report showing an increase in severity of this disability.  The Veteran appealed the 10 percent rating assigned to the above-cited disability to the Board. 

This appeal also stems from a December 2008 rating action issued by the above RO.  By that rating action, the RO denied service connection for syringomyelia with residuals, to include as secondary to the service-connected right (major) wrist disability.  The Veteran appealed this rating action to the Board.  

In July 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at the above cited RO.  A copy of the hearing transcript has been associated with the electronic record.  During the hearing, the Veteran provided testimony on the increased rating issue.  (See July 2013 Transcript (T)).  As the Veteran did not provide testimony on the service connection issue, her representative sought clarification as to whether or not she wished to withdraw it in November 2013.  In a November 2013 written argument to VA, the Veteran's representative indicated that the Veteran did not intend to withdraw the service connection issue and in lieu of another hearing before a Veterans Law Judge on this issue, she had authorized her representative to provide a written brief on her behalf.   (See November 2013 written argument to the Board at page (pg 2)).  Thus, the Board will proceed with its 

appellate review of the increased evaluation and service connection issues as indicated on the title page.

In December 2013, the Board remanded the matters on appeal to the RO for additional development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to thoroughly and fairly adjudicate the Veteran's claims.  Specifically, to obtain a VA examination with additional clarification as to the etiology of the Veteran's syringomyelia and its relationship to military service.  

In December 2013, the Board remanded the appeal, in part, to obtain an opinion as to whether the service-connected right wrist disability had caused or aggravated (made permanently worse) the Veteran's syringomyelia.  The Board also directed the examining clinician to provide an opinion as to whether the Veteran's syringomyelia had its onset or was otherwise directly related to her period of active service.  (See December 2013 Board remand at pg. 4).  VA examined the Veteran in January 2014.  (See January 2014 VA Wrist, Hand and Fingers, Scars/Disfigurement and Cervical Spine Disability Benefits Questionnaire (DBQs) and February 2014 Central Nervous System/Neuromuscular Diseases Disability Benefits Questionnaire (DBQ)).  

During a January 2014 VA Hand and Fingers examination, the VA examiner noted that the Veteran had experienced right wrist/hand pain and weakness with heavy lifting during her period of military service and had continued right wrist 

problems, and an unrelated lower leg disability, that ultimately led to a permanent profile and general discharge.  The VA examiner further indicated that the Veteran was currently (then) service-connected for a "nerve condition."  The VA examiner then maintained that around ten years after she was discharged from service, it was discovered that the source of her ulnar nerve condition was fluid in her spinal cord (cervical spine).  As a result, according to the examiner, the Veteran had weakness that involved the entire right upper extremity with contractures in the right 4th and 5th fingers (ulnar nerve distribution).  (See January 2014 VA Hand and Fingers DBQ) report at pg. 7).  

During a January 2014 VA examination of the Veteran's cervical spine, the examining clinician reported, "The Veteran is currently SC for a right upper extremity nerve condition (ulnar nerve) that is secondary to her syringomyelia (fluid in the spinal cord of the cervical spine)."  (See January 2014 Cervical Spine DBQ at pg. 11).  Finally, at the close of a February 2014 VA Central Nervous System/Neuromuscular Disease examination, the VA neurologist opined that the Veteran had significant right hand weakness and atrophy, and bilateral arm and hand loss of sensation to pain and temperature, which was "[d]ue to syringomyelia, a rare spinal cord condition."  The VA neurologist concluded, that "It was less likely than not (less than 50% likely) that this had its onset in the service or is causally related to military service.  She did have some right arm pain in 1990 after lifting something while in the service, but these symptoms were entirely different than the symptoms she developed in 2007 and this degree of trauma would not appear sufficient to cause syringomyelia."  (See February 2014 VA Central Nervous System/Neuromuscular Disease).

The Board finds the February 2014 VA neurologist's opinion unclear as to the exact etiology of the Veteran's diagnosed syringomyelia because it does not provide a sufficient rationale as to why the finding of a delayed onset of this disability would not be supported.  The VA neurologist merely stated that the in-service right arm pain symptoms were entirely different than the symptoms that the Veteran had developed in 2007.  Id.  Under the particular circumstances in this case, the Board is of the opinion that a remand is necessary for the purpose of obtaining a VA 

examination to provide medical guidance as to the etiological basis for the Veteran's diagnosed syringomyelia.  

Finally, the Board notes that the issue of entitlement to an increased disability rating for the service-connected right wrist disorder, currently evaluated as 10 percent disabling, must be remanded, because it is inextricably intertwined with the service connection claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating with the electronic record any outstanding evidence, schedule the Veteran for a VA examination by another suitably qualified clinician, other than the February 2014 neurologist.

The Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner is asked to provide an explanation as to why there is no supportive evidence or a consistent history to find that the Veteran's diagnosed syringomyelia did not have its onset during, or is otherwise etiologically related to, her period military service, to include the findings of mild extensor carpi ulnaris of the right wrist. 


The examiner must reconcile his or her opinion with all evidence of record, particularly a February 2014 VA neurologist's opinion that, "It was less likely than not (less than 50% likely) that this had its onset in the service or is causally related to military service.  She did have some right arm pain in 1990 after lifting something while in the service, but these symptoms were entirely different than the symptoms she developed in 2007 and this degree of trauma would not appear sufficient to cause syringomyelia." 

If the examiner finds s/he cannot provide a requested finding without resort to pure speculation, she must provide a complete rationale for any such opinion.  S/he must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

2.  The RO must review the Veteran's electronic record and ensure that the foregoing development action have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



3.  Then readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and her representative will be furnished a supplemental statement of the case with reasons and bases for the decision, and the Veteran and her representative will be then given an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


